DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 				   
Response to Arguments
Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive.
The applicant has directed substantive arguments at the rejections claims 1, 9 under 35 U.S.C. 103 as being unpatentable over Quarrie (US 5,632,443) and Joos et al. (US 2014/0054279); the Office respectfully disagrees and will address each issue below.
The applicant argues that Joos et al. discloses an ignition element of an internal combustion engine and a method of operating an ignition element of an internal combustion engine. Joos et al. discloses a temperature set point value TDES is set, and a measured resistance of a glow plug is used as a value representing the temperature. The method of Joos et al. does not have a preheating phase and an ignition phase as featured in the present invention.
To which the Office agrees that the glow plug of Joos intended use is for that of an IC engine in order to heat up a glow plug in order to initiate combustion, similar to the initiation of combustion in a heater and therefore the same field of endeavor, i.e. combustion. Additionally, Joos discloses a preheating phase, the first of two which last 1-2 seconds ([0025]).


The applicant argues, furthermore that, Joos does not operate in an output regulation operating mode, which the applicant contends means that the electric output is defined by multiplying the electric voltage applied to the ignition element by the electric current flowing through the ignition element is controlled to a desired value during the preheating phase. This is supported in the specification, but not in the claim, Joos output is regulated by current applied and so reads on the broadest reasonable interpretation of the claim; including a more descriptive mode of operation would advance prosecution.
The Office respectfully disagrees with the characterization that Joos et al. uses the resistance value as a value representing the temperature at this point of time, still using the temperature set point value TDES previously set at the beginning of the preheating phase as the basis for the control and therefore a completely different way of controlling a glow plug for an internal combustion engine in a heating phase for bringing the glow plug to the previously set desired temperature, because temperature, current, and resistance are factored into the control scheme; again clarification of a resistance-regulating operating mode, as disclosed in the specification would advance prosecution.
As further evidence by comparing time/temperature graphs of the applicant’s invention (Figure 2) vs. that of Joos (Figure 3b):


    PNG
    media_image1.png
    688
    737
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    431
    746
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Quarrie (US 5,632,443) and Joos et al. (US 2014/0054279).
Regarding claim 1, Quarrie discloses a device suitable for a method for operating a fuel-operated vehicle heater during a start phase of a combustion operation, wherein the vehicle heater comprises a burner (46) area with a combustion chamber (156,Figure 3), a fuel feed device (42) for feeding fuel to the burner area, a combustion air feed device (120) for feeding combustion air to the burner area, as well as at least one electrically energizable ignition element (130, Figure 5) for igniting a fuel/air mixture formed in the combustion chamber,  but not the disclosed method of use.
However,  Joos discloses a method of controlling  the temperature of a glow plug (Abstract) comprising the steps of: energizing the ignition element in a preheating phase ([0025]) ,prior to the beginning of a fuel feed, wherein said step of energizing the ignition element comprises operating the ignition element in the preheating phase in an output-regulating operating mode (i.e. temperature regulation); upon entering into an ignition phase from the preheating phase prior to a start of the combustion in the combustion chamber, detecting an electrical resistance of the ignition element and determining a desired resistance of the ignition element based on the electrical resistance of the ignition element detected at a time of entry into the ignition phase ([0026]); and operating the ignition element in a resistance-regulating operating mode during the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to use the control method of Joos with the heater of Quarrie in order to prevent damage to the glow plug during operation. 
Regarding claim 9, Quarrie discloses a fuel-operated vehicle heater, comprising: a burner area with a combustion chamber (156, Figure 3); a fuel feed device (42) for feeding fuel to the burner area; a combustion air feed device (120) for feeding combustion air to the burner area; an electrically energizable ignition element (130) for igniting a fuel/air mixture formed in the combustion chamber, but not the disclosed actuating device.
However, Joos discloses a glow plug controller (Abstract) with an actuating  (5) device for actuating the ignition element (2), for actuating the fuel feed device and for actuating the combustion air feed device, wherein the actuating device is configured to: energize the ignition element in a preheating phase ([0025]) in an output-regulating operating mode (output is the temperature of the glow plug); upon entering into an ignition phase from the preheating phase prior to a start of the combustion in the combustion chamber, detect an electrical resistance of the ignition element and determine a desired resistance of the ignition element based on the electrical resistance of the ignition element detected at a time of entry into the ignition phase ([0026]); and operate the ignition element in a resistance-regulating operating mode during the ignition phase such that an actual resistance of the ignition element is in a range of the determined desired resistance (Claim 14).

Regarding claim 18, Quarrie discloses a fuel-operated vehicle heater, comprising: a burner area with a combustion chamber (156, Figure 3); a fuel feed device (42) for feeding fuel to the burner area; a combustion air feed device (120) for feeding combustion air to the burner area; an electrically energizable ignition element (130) for igniting a fuel/air mixture formed in the combustion chamber, but not the disclosed actuating device.
However, Joos discloses a glow plug controller (Abstract) with an actuating  (5) device for actuating the ignition element (2), for actuating the fuel feed device and for actuating the combustion air feed device, wherein the actuating device is configured to: energize the ignition element in a preheating phase ([0025]) in an output-regulating operating mode (output is the temperature of the glow plug); upon entering into an ignition phase from the preheating phase prior to a start of the combustion in the combustion chamber, detect an electrical resistance of the ignition element and determine a desired resistance of the ignition element based on the electrical resistance of the ignition element detected at a time of entry into the ignition phase upon a transition from the preheating phase to an ignition phase ([0026]); and operate the ignition element in a resistance-regulating operating mode during the ignition phase such that an actual resistance of the ignition element is in a range of the determined desired resistance (Claim 14).
. 
Claims 2-4,6-8,10-13,15-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Quarrie (US 5,632,443), Joos et al. (US 2014/0054279), and Ida (US 5,195,886).
Regarding claim 2, Quarrie (Q), as modified, discloses the method in accordance with claim 1, but is silent as to when the fuel is feed into the burner.
However, Ida (I) disclose a method of preheating a glow plug wherein the fuel feed device is activated (I-Figure 2A- step 203) at the time of entry into the ignition phase for feeding fuel to the burner area. 
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to use provide fuel to the combustion chamber after the glow plug is properly heated to aid in efficient combustion. 
 Regarding claim 3, Quarrie (Q), as modified, discloses the method in accordance with claim 1, wherein the fuel feed device is activated for a predefined duration (I-Figure 2A- step 210-214) before the entry into the ignition phase for feeding fuel to the burner area. 
Regarding claim 4, Quarrie (Q), as modified, discloses the method in accordance with claim 1, wherein the fuel feed device is activated a predefined duration after the entry into the ignition phase for feeding fuel to the burner area (I-Figure 2A- steps 203-207). 
Regarding claim 6, Quarrie (Q), as modified, discloses the method in accordance with claim 1, wherein said step of energizing the ignition element further comprises predefining at least one desired output for the ignition element for the preheating phase and operating the ignition element in the preheating phase such that an actual output is in a range of the desired output (I-Figure 2B-steps 208-214). 
Regarding claim 7, Quarrie (Q), as modified, discloses the method in accordance with claim 1, further comprising comparing an actual output of the ignition element with a reference output in the ignition phase and when the actual output is in the range of the reference range or drops below the reference range, combustion is detected in the combustion chamber (I-Figure 2A-steps 201-202). 
Regarding claim 8, Quarrie (Q), as modified discloses the method in accordance with claim 7, wherein the energization of the ignition element is ended when combustion is detected in the combustion chamber (I-Figure 2A-steps 201-202). 
Regarding claim 10, Quarrie (Q), as modified, discloses the fuel-operated vehicle heater in accordance with claim 9, wherein the burner area comprises: a pot-shaped combustion chamber housing (I-3, Figure 1A) with a bottom area; a porous evaporator medium (I-4, i.e. wick) covering the bottom area in at least some areas; and a circumferential wall (I-2), wherein the ignition element (I-6) is carried on the circumferential wall and extends at a spaced location from the porous evaporator medium into the combustion chamber essentially parallel to a side of the porous evaporator medium facing the combustion chamber. 
Regarding claim 11, Quarrie (Q), as modified, discloses the fuel-operated vehicle heater in accordance with claim 10, wherein the fuel feed device is activated (I-
Regarding claim 12, Quarrie (Q), as modified, discloses the fuel-operated vehicle heater in accordance with claim 10, wherein the fuel feed device is activated for a predefined duration (I-Figure 2A- step 210-214) before the entry into the ignition phase for feeding fuel to the burner area. 
Regarding claim 13, Quarrie (Q), as modified, discloses the fuel-operated vehicle heater in accordance with claim 10, wherein the fuel feed device is activated a predefined duration (I-Figure 2A- steps 203-207) after the entry into the ignition phase for feeding fuel to the burner area. 
Regarding claim 15, Quarrie (Q), as modified, discloses the fuel-operated vehicle heater in accordance with claim 9, wherein the energizing of the ignition element further comprises predefining at least one desired output for the ignition element for the preheating phase and operating the ignition element in the preheating phase such that an actual output is in a range of the desired output (I-Figure 2B-steps 208-214). 
Regarding claim 16, Quarrie (Q), as modified, discloses the fuel-operated vehicle heater in accordance with claim 10, wherein the actuating device is further configured to compare an actual output of the ignition element with a reference output in the ignition phase and when the actual output is in the range of the reference range or drops below the reference range, combustion is detected in the combustion chamber (I-Figure 2A-steps 201-202).  
Regarding claim 17, Quarrie (Q), as modified, discloses the fuel-operated vehicle heater in accordance with claim 16, wherein the energization of the ignition 
Regarding claim 19, Quarrie (Q), as modified, discloses the fuel-operated vehicle heater in accordance with claim 18, wherein the electrical resistance of the ignition element is detected and the desired resistance is determined prior to starting combustion in the combustion chamber ([0029]).  
Regarding claim 20, Quarrie (Q), as modified, discloses the fuel-operated vehicle heater in accordance with claim 19, wherein the resistance-regulating operating mode ([0033]) is started prior to starting combustion in the combustion chamber. 
Regarding claim 21, Quarrie (Q), as modified, discloses the method in accordance with claim 1, wherein at least a portion of the ignition element (6, Figure 1A) is arranged in the combustion chamber (2) of the fuel-operated vehicle heater, wherein the time of entry into the ignition phase corresponds to a time at which ignition of the fuel/air mixture present or to be formed in the combustion chamber is expected to occur (Figure 3, at t7).  
Regarding claim 22, Quarrie (Q), as modified, discloses the method in accordance with claim 9, wherein at least a portion of the ignition element (6, Figure 1A) is arranged in the combustion chamber (2) of the fuel-operated vehicle heater, wherein the time of entry into the ignition phase corresponds to a time at which ignition of the fuel/air mixture present or to be formed in the combustion chamber is expected to occur (Figure 3, at t7).  
  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746